UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7446


UNITED STATES OF AMERICA,

                Petitioner - Appellee,

          v.

MICHAEL GREY WHITEROCK,

                Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:09-hc-02163-FL-JL)


Submitted:   June 7, 2013                 Decided:   June 18, 2013


Before MOTZ, KING, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Eric J. Brignac, Research and
Writing Specialist, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Raleigh, North Carolina, for Appellant.       Thomas G. Walker,
United States Attorney, R. A. Renfer, Jr., Assistant United
States   Attorney,  Michael   James,  Assistant   United  States
Attorney, Seth M. Wood, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Whiterock seeks to appeal an order mandating his

submission       to      a     psychological           interview         to    determine     the

appropriateness of civil commitment pursuant to the Adam Walsh

Act, 18 U.S.C. § 4248.

      A     magistrate         judge,     over        the   objection         of   Whiterock’s

counsel,     ordered          Whiterock      to       submit   to    an       interview    by   a

government psychologist.                Whiterock filed no objection to this

order.      Instead, he submitted to the interview.                            The government

psychologist reported that, in his view, Whiterock met all the

criteria     for      civil     commitment.            Relying      on    that     report,   the

district court ordered Whiterock be civilly committed.

      Whiterock maintains that the Government has no power to

“certify someone as a sexually dangerous person and then force

him to submit, against his will, to a psychological interview

conducted by a government agent.”                           He contends that an order

doing so violates a person’s due process rights to privacy and

to refuse medical treatment.

      We    do     not       reach   these    arguments        because         Whiterock     has

waived his right to appeal by failing to object to the order of

the magistrate judge.                We recognize that the magistrate’s order

did   not    inform      Whiterock      of    the       ten-day     deadline        for   filing

objections.        This might well have supplied reason for failing to

file timely objections to the order if Whiterock had proceeded

                                                  2
pro se.     See Wright v. Collins, 766 F.2d 841, 845-47 (4th Cir.

1985).     But    binding    circuit    precedent     holds    that    in    a   case

involving “counseled parties,” like that at hand, even if the

magistrate fails to inform a party of the ten-day rule, “[i]f

written objections . . . are not filed with the district court

within    ten    days,   a   party   waives   [hi]s    right   to     an    appeal.”

Wells v. Shriners Hosp., 109 F.3d 198, 200-01 (4th Cir. 1997).

     Accordingly, we dismiss Whiterock’s appeal.                      We dispense

with oral argument because the facts and legal contentions are

adequately      presented    in   the   materials     before   this    court      and

argument would not aid the decisional process.



                                                                           DISMISSED




                                         3